DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 April 2021 has been entered.
Status of Application, Amendments, and/or Claims
	Applicant’s response of 16 April 2021 is acknowledged. Claims 1, 6-7, 9, and 11 have been amended and the amendments made of record. Claims 32-40 are newly presented and entered into the record. Claims 2-5, 8, 10, 13-16, and 20-31 are canceled. Claims 1, 6-7, 9, 11-12, 17-19, and 32-40 are pending and under examination.  
Withdrawn Rejections
	The rejections of claims 5, 8, 10, and 22-31 under 35 U.S.C. 103 grounds have been rendered moot by the cancellation of these claims. The rejections of claims 5, 8, 10, and 22-31 under 35 U.S.C. 103 grounds previously of record are hereby withdrawn. 
Modified Rejections
	Claims 1, 6-7, 9, 11-12, and 17-19 remain rejected in modified form under 35 U.S.C. 103 grounds. The modified grounds of rejection is to address applicant’s amendments to the claims. 
New Rejections
	Newly added claims 32-40 are newly rejected under 35 U.S.C. 103 grounds. 
	Newly added claim 37 is newly rejected under 35 U.S.C. 112(d) grounds. 
Claim Objections
Claims 19, 32 and 40 objected to because of the following informalities: 
Claim 19: There appears to be a conjunction (such as and/or) missing between “MMP inhibitors” and “bone catabolic antagonists”
Claim 32: The word “a” is missing before the phrase “human individual”.
Claim 40: There appears to be a conjunction (such as and/or) missing between “MMP inhibitors” and “bone catabolic antagonists”
Appropriate correction is required.
Claim Interpretation
	Claim 37, presently improperly dependent on itself, is being interpreted as depending from claim 36. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 112(d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 37, as presently written, is improperly dependent on itself rather than on a claim previously set forth. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Guan et al in Bone 45 (2009) 1146-1152 (previously cited in action of 21 April 2020; hereafter Guan), in further view of Shimoyama et al in Molecular Biology of the Cell Vol. 18, 2411-2418, July 2007 (previously cited in action of 21 April 2020; hereafter Shimoyama), in further view of Zou et al in Journal of Orthopaedic Surgery and Research 2014, 9:102 (previously cited in action of 16 November 2020; hereafter Zou). The modified grounds of rejection is to address applicant’s amendments to the claims. 
	Guan teaches that patients with type 1 diabetes often present with chronic complications including neural, renal, and bone lesions, and also discloses that skeletal health disorders are one of the most serious consequences of diabetes (p. 1147, Introduction and p. 1150, Discussion). Guan further discloses that the hedgehog protein sonic hedgehog alleviates the inhibitory effects of high glucose on osteoblastic differentiation in an in vitro model of diabetes (p. 1152, 4th paragraph of discussion), and the authors contemplate that "Shh [sonic hedgehog] could be utilized as a practical, beneficial therapy to mitigate osteogenic disturbances, especially as one of the serious complications of diabetes" (p. 1147, paragraph 2 of introduction). Guan further teaches that Type 1 diabetes is associated with poor bone healing and regeneration (p. 1150, 1st paragraph of “discussion”), as well as teaching that bone marrow stromal cells were used in the study of Guan because they are known to be important primary cells responsible for bone development, fracture healing, and bone regeneration and remodeling (p. 1151, paragraph bridging 1st and 2nd columns) such that improved bone healing would be recognized as a benefit of the diabetic bone therapy of Guan. Guan does not expressly teach wherein the patient to be treated is human, but Guan contemplates Shh signaling activation as an alternative method for diabetes therapy (p. 1152, 1st column, 2nd paragraph), and the fact that the Shh used in the study of Guan is human Shh (p. 1147, 1st Column, 2nd paragraph of section “Cell culture”) implies the therapy contemplated is therapy for humans. 
Guan does not disclose wherein the individual with diabetes has a hedgehog signaling deficiency in the skeletal stem cell niche, or wherein the administration is at a dose sufficient to overcome the hedgehog signaling deficiency resulting in restoration of injury-induced expansion and osteogenic 
Shimoyama discloses that Indian hedgehog stimulates differentiation of osteoblasts and shows osteogenic activity similar to that of sonic hedgehog (Figure IA, p. 2412). Shimoyama also discloses that
Indian hedgehog and sonic hedgehog are both in the hedgehog protein family (p. 2411, 2nd and 3rd paragraph of Introduction section).
	Zou teaches that high Ihh signaling in a complex with MSCs enhanced bone regeneration in a clinically relevant acute injury model (abstract, section “Conclusions”). Zou further teaches that MSCs (either EGFP+, EGFP+/Ihh+, or no virus control) were seeded onto hydroxyapatite scaffolds (p. 3 of 13, 2nd column, 1st paragraph), and that these scaffolds were secured into the bone defect (paragraph bridging page 3 and 4), such that it is apparent that the Ihh-laden scaffold was administered to the site of the bone defect injury model. 
	It would have been obvious to have modified the method of treating impaired bone healing in diabetes using hedgehog protein taught by Guan, by using Indian hedgehog protein, in view of Shimoyama’s disclosure that Indian hedgehog stimulates differentiation of osteoblasts and shows osteogenic activity similar to that of sonic hedgehog, in further view of Zou’s disclosure that actual in vivo administration of high Ihh signaling MSCs was able to enhance bone regeneration. It would further have been obvious to administer to the site of bone injury, in view of Zou’s disclosure of effective enhancement of bone regeneration by administration to the site of injury. Guan, Shimoyama, and Zou do not expressly teach wherein the individual with diabetes has a hedgehog signaling deficiency in the skeletal stem cell niche, or wherein the administered dose is effective to overcome said signaling deficiency or result in restoration of injury-induced expansion and osteogenic potential of skeletal stem cells at the site. However, these limitations are inherent to the method of treatment as evidenced by the instant specification, which shows downregulated hedgehog (Hh or Ihh) signaling in multiple mouse 
Regarding rejections based on inherency, MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

 	Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time of filing to treat in cases of type 1 diabetes, in view of Guan’s teaching of poor bone healing and regeneration in type 1 diabetes (p. 1150, 1st paragraph of “discussion”), such that this population would be recognized as in need of the diabetic bone repair enhancement method of Guan, Shimoyama, and Zou.
st column, 2nd paragraph, and that the cells containing the Ihh are on the inner surface of scaffolds, i.e. entrapped in the scaffold in p. 3, 2nd column, 1st paragraph). 
Claims 7 and 9 remain rejected under 35 U.S.C. 103 as being unpatentable over Guan, Shimoyama, and Zou as applied to claim 1 above, and further in view of Dalton et al in US 8,853,266 (previously cited in action of 21 April 2000). The modified grounds of rejection is to address applicant’s amendments to the claims. 
 	Regarding claims 7 and 9, as described above, Guan, Shimoyama, and Zou teach the method of claim 1, on which claims 7 and 9 depends. Guan discloses that high glucose impaired the Shh signaling as well as osteogenic differentiation of BMSCs (abstract). Guan contemplates that the osteogenesis-inhibitory effect of high glucose may be a mechanism underlying bone disorders in diabetic patients (p. 1151, second paragraph of Discussion), but does not specifically teach that these patients include type II diabetic patients. Guan, Shimoyama, and Zou also do not teach wherein the method comprises the step of testing the individual for an indicia of diabetes prior to the administering step, as claimed in claim 9. 
	Dalton is analogous art that teaches administering an agent in combination with hedgehog to treat a bone-related disorder (column 59, lines 40-54) and discloses that the bone-related disorder may be a bone fracture (column 58, lines 61-62). Dalton further teaches treatment wherein the patient has “obesity or diabetes associated with a metabolic syndrome” (Column 84, lines 53-64) and also discloses that “obesity-associated metabolic disorder” may refer to type II diabetes mellitus (column 85, lines 53-58). Dalton further discloses that type II diabetes results in “increased and uncontrolled glucose delivery in the bloodstream” (Column 90, lines 27-29). Dalton additionally discloses that “High plasma levels of insulin and glucose due to insulin resistance often leads to the metabolic syndrome and type II diabetes” 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of diabetic bone repair enhancement of Guan, Shimoyama, and Zou, to specifically treat a patient with type II diabetes (as claimed in claim 7), because Guan teaches that high glucose mediates osteogenesis-inhibitory effects and Shh signaling impairment, and Dalton teaches that type II diabetes is associated with high glucose, such that type II diabetic patients would be recognized as in need of and likely to benefit from the diabetic bone repair enhancement method of Guan, Shimoyama, and Zou.  It would further have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of enhancing bone repair in a diabetic patient of Guan, Shimoyama, and Zou, by using the disclosure of Dalton to test for hyperinsulinemia as an indicia of diabetes prior to the administering step (as claimed in claim 9), in order to identify diabetic patients who may be in need of the enhanced diabetic bone repair method of Guan, Shimoyama, and Zou. 

Claim 12 remains rejected under 35 U.S.C. 103 as being unpatentable over Guan, Shimoyama, and Zou as applied to claims 1 and 11 above, and further in view of DiCosmo et al in US 6,132,765 (previously cited in action of 21 April 2020; hereafter DiCosmo). The modified grounds of rejection are to address applicant’s amendments to the claims.
Regarding claim 12, Guan, Shimoyama, and Zou teach the method of claim 11, on which claim 12 depends, as well as the method of claim 1, on which claim 11 depends. Guan, Shimoyama, and Zou do not teach wherein the formulation comprises a hydrogel. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the method of Guan, Shimoyama, and Zou in view of the disclosure of DiCosmo, such that the localized or sustained release formulation of Guan, Shimoyama, and Zou may be a hydrogel as disclosed by DiCosmo, because DiCosmo discloses several advantageous properties of a hydrogel for the sustained release of a drug, such as the biocompatibility and biodegradability of hydrogels, as well as the opportunity hydrogels offer to control drug diffusion rates.
Claim 17 remains rejected under 35 U.S.C. 103 as being unpatentable over Guan, Shimoyama, and Zou as applied to claim 1 above, in further view of Bianco et al in Postnatal Skeletal Stem Cells, METHODS IN ENZYMOLOGY, VOL. 419, [6], pp. 117-148 (2006) (previously cited in action of 16 November 2020; hereafter Bianco). The modified grounds of rejection are to address applicant’s amendments to the claims. 
Regarding claim 17, as described above, Guan, Shimoyama, and Zou teach the method of claim 1, on which claim 17 depends. Zou teaches that Ihh/mesenchymal stem cell/scaffold complex was able to enhance bone regeneration effectively in a clinically relevant acute injury model (abstract, sections “Methods” and “Conclusions”). Zou further discloses that the bone marrow MSCs (BMSCs) used in the study of Zou were extracted from femurs and tibias of rabbits, and used after 3 passages (p. 2, 2nd st paragraph of “Cell culture”). Guan, Shimoyama, and Zou do not recite wherein there is administration of an effective dose of skeletal stem cells or progenitors thereof. 
Bianco states that populations of BMSCs, which contain within them skeletal stem cells, can be isolated from virtually any animal species, including from long bones of small animals or fragments of bone containing marrow (p. 132, 1st paragraph of “Overview”). Bianco further teaches that verification that populations of BMSCs contain true skeletal stem cells must rely on the isolation and characterization of clonal populations of cells (p. 134, 1st paragraph of section “Overview”). Bianco further teaches that in vivo transplantation of skeletal stem cells results in a true organogenic process in which bone and bone marrow are formed (p. 129, bottom paragraph). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Guan, Shimoyama, and Zou, involving administration of Ihh/BMSC/scaffold complex, such that the presence of skeletal stem cells used in the BMSCs used is confirmed prior to transplantation by isolation and characterization of clonal populations as taught by Bianco, in order to obtain the result of true organogenesis in which both bone and bone marrow are formed as taught by Bianco. 
Claim 18 remains rejected under 35 U.S.C. 103 as being unpatentable over Guan, Shimoyama, and Zou as applied to claim 1 above, in further view of Sopyan et al in “Porous hydroxyapatite for artificial bone applications”; Science and Technology of Advanced Materials 8 (2007) 116-123 (newly cited; hereafter Sopyan). The modified grounds of rejection is to address applicant’s amendment to the claims. 
Regarding claim 18, as described above, Guan, Shimoyama, and Zou teach the method of claim 1, on which claim 18 depends. Zou further teaches wherein the scaffold used in the Ihh/MSC/scaffold complex that was effective to enhance bone regeneration comprised hydroxyapatite (abstract and p. 3, nd Column, 1st paragraph). Guan, Shimoyama, and Zou do not teach the specific kind of hydroxyapatite to be used for effective bone regeneration.
Sopyan teaches that the high surface area of porous hydroxyapatite ceramics leads to excellent osteoconductivity and resorbability providing fast bone ingrowth (abstract). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the diabetic bone repair enhancement method of Guan, Shimoyama, and Zou, by using porous hydroxyapatite as taught by Sopyan, in view of the excellent osteoconductivity and resorbability of this material providing fast bone ingrowth as taught by Sopyan. 
Claim 19 remains rejected under 35 U.S.C. 103 as being unpatentable over Guan, Shimoyama, and Zou as applied to claim 1 above, in further view of Ingham et al in US 6,271,363 (previously cited in action of 21 April 2020; hereafter Ingham). The modified grounds of rejection is to address applicant’s amendment to the claims. 
 Regarding claim 19, as described above, Guan, Shimoyama, and Zou teach the method of claim 1, on which claim 19 depends. Guan, Shimoyama, and Zou do not teach the administration of an additional bioactive bone agent comprising one or more of the listed classes of compound. 
Ingham teaches supplementing administration of hedgehog proteins for treating deficiencies in skeletal tissue with additional administration of bone growth factors such as TGF-Beta (Column 57, lines 49-66), where the deficiencies of skeletal tissue may include deficiency resulting from fracture (Column 55, lines 41-47). Column 20, lines 24-26, further discloses TGF-Beta is a polypeptide; as a bone growth factor and a polypeptide, it would be recognized by one skilled in the art that TGF-Beta is a "peptide growth factor."
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the diabetic bone repair enhancement method of Guan, Shimoyama, and Zou, by additional 
Newly added claims 32, 33, 36, and 37 are newly rejected under 35 U.S.C. 103 as being unpatentable over Guan in further view of Edwards in “Sonic hedgehog gene-enhanced tissue engineering for bone regeneration” Gene Therapy (2005) 12, 75-86 (cited in action of 16 November 2020; hereafter Edwards).
Regarding claim 32, Guan teaches that patients with type 1 diabetes often present with chronic complications including neural, renal, and bone lesions, and also discloses that skeletal health disorders are one of the most serious consequences of diabetes (p. 1147, Introduction and p. 1150, Discussion). Guan further discloses that the hedgehog protein sonic hedgehog alleviates the inhibitory effects of high glucose on osteoblastic differentiation in an in vitro model of diabetes (p. 1152, 4th paragraph of discussion), and the authors contemplate that "Shh [sonic hedgehog] could be utilized as a practical, beneficial therapy to mitigate osteogenic disturbances, especially as one of the serious complications of diabetes" (p. 1147, paragraph 2 of introduction). Guan further teaches that Type 1 diabetes is associated with poor bone healing and regeneration (p. 1150, 1st paragraph of “discussion”), as well as teaching that bone marrow stromal cells were used in the study of Guan because they are known to be important primary cells responsible for bone development, fracture healing, and bone regeneration and remodeling (p. 1151, paragraph bridging 1st and 2nd columns) such that improved bone healing would be recognized as a benefit of the diabetic bone therapy of Guan. Guan does not expressly teach wherein the patient to be treated is human, but Guan contemplates Shh signaling activation as an alternative method for diabetes therapy (p. 1152, 1st column, 2nd paragraph), and the fact that the Shh used in the study of Guan is human Shh (p. 1147, 1st Column, 2nd paragraph of section “Cell culture”) implies the therapy contemplated is therapy for humans. 

Edwards teaches implantation of Sonic hedgehog (Shh)-enhanced stem cells secreting Shh into rabbit cranial bone defects (abstract, 1st Column; administration described as implantation in abstract, 2nd Column, line 6). Edwards showed that the Shh-transduced group showed enhanced bone regeneration compared with controls (abstract, 2nd Column, lines 8-10). It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of treating impaired bone healing in diabetes using sonic hedgehog protein taught by Guan, by administering sonic hedgehog to the site of injury, in view of Edwards’s disclosure that localized implantation of cells secreting sonic hedgehog protein (effectively a local administration of sonic hedgehog protein to the bone defect site), was a mode of administration effective to treat bone defects. Guan and Edwards do not expressly teach wherein the individual with diabetes has a hedgehog signaling deficiency in the skeletal stem cell niche, or wherein the administered dose is effective to overcome said signaling deficiency or result in restoration of injury-induced expansion and osteogenic potential of skeletal stem cells at the site. However, these limitations are inherent to the method of treatment as evidenced by the instant specification, which shows downregulated hedgehog (Hh or Ihh) signaling in multiple mouse models of diabetes (DM) (paragraph 110), as well as in diabetic human skeletal progenitors (paragraph 116), such that it will be recognized that deficient hedgehog signaling is inherently present in diabetes across multiple mammals and models as well as in the disease state itself. It would further be recognized that the administration of Shh  to the site of injury taught by Guan and Edwards, for the purpose of enhancing diabetic bone repair, would overcome the signaling deficiency caused by a deficiency of 
Regarding rejections based on inherency, MPEP § 2112 states: 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

MPEP § 2112(II) further states: 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)

Regarding claim 33, it would have been obvious to one of ordinary skill in the art at the time of filing to treat in cases of type 1 diabetes, in view of Guan’s teaching of poor bone healing and regeneration in type 1 diabetes (p. 1150, 1st paragraph of “discussion”), such that this population would be recognized as in need of the diabetic bone repair enhancement method of Guan, Shimoyama, and Zou.
Regarding claim 36, Edwards further describes their gene-enhanced tissue engineering method as providing a sustained, local delivery of protein factors (p. 82, 2nd Column, 2nd paragraph), such that it will be appreciated that the delivery of Edwards is via a sustained or localized release formulation. Edwards further discloses wherein the cells are surrounded by a structural alginate mesh (p. 78, 1st Column, 1st Paragraph of “Assembly of alginate/type I collagen/cell composites and assessment of in 
Regarding claim 37, Edwards further discloses wherein the alginate matrix used is an alginate hydrogel, stating alginate hydrogels are used extensively in cell encapsulation and tissue-engineering applications, because of their structural properties and good biocompatibility (p. 82, 1st Column, 2nd Paragraph). 
Newly added claims 34-35 are newly rejected under 35 U.S.C. 103 as being unpatentable over Guan and Edwards as applied to claim 32 above, and further in view of Dalton.
Regarding claims 34 and 35, as described above, Guan and Edwards teach the method of claim 32, on which claims 34 and 35 depend. Guan discloses that high glucose impaired the Shh signaling as well as osteogenic differentiation of BMSCs (abstract). Guan contemplates that the osteogenesis-inhibitory effect of high glucose may be a mechanism underlying bone disorders in diabetic patients (p. 1151, second paragraph of Discussion), but does not specifically disclose that these patients include type II diabetic patients (as claimed in claim 34) or wherein the method comprises the step of testing the individual for an indicia of diabetes prior to the administering step (as claimed in claim 35).
Dalton is analogous art that teaches administering an agent in combination with hedgehog to treat a bone-related disorder (column 59, lines 40-54) and discloses that the bone-related disorder may be a bone fracture (column 58, lines 61-62). Dalton further teaches treatment wherein the patient has “obesity or diabetes associated with a metabolic syndrome” (Column 84, lines 53-64) and also discloses that “obesity-associated metabolic disorder” may refer to type II diabetes mellitus (column 85, lines 53-58). Dalton further discloses that type II diabetes results in “increased and uncontrolled glucose delivery in the bloodstream” (Column 90, lines 27-29). Dalton additionally discloses that “High plasma levels of insulin and glucose due to insulin resistance often leads to the metabolic syndrome and type II diabetes” (column 91, lines 38-40). Dalton teaches wherein the individual has hyperinsulinemia, and teaches that 
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of diabetic bone repair enhancement of Guan and Edwards, to specifically treat a patient with type II diabetes (as claimed in claim 34), because Guan teaches that high glucose mediates osteogenesis-inhibitory effects and Shh signaling impairment, and Dalton teaches that type II diabetes is associated with high glucose, such that type II diabetic patients would be recognized as in need of and likely to benefit from the diabetic bone repair enhancement method of Guan and Edwards. It would further have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of enhancing bone repair in a diabetic patient of Guan, and Edwards, by using the disclosure of Dalton to test for hyperinsulinemia as an indicia of diabetes prior to the administering step (as claimed in claim 35), in order to identify diabetic patients who may be in need of the enhanced diabetic bone repair method of Guan, Shimoyama, and Zou. 
	Newly added claim 38 is newly rejected under 35 U.S.C. 103 as being unpatentable over Guan and Edwards as applied to claim 32 above, and further in view of Bianco.
	Regarding claim 38, as described above, Guan and Edwards teach the method of claim 32, on which claim 38 depends. As described in the claim 32 rejection, Edwards teaches wherein there is also stem cell administration. Guan and Edwards do not teach wherein the stem cell administration is particularly an administration of skeletal stem cells. 
	Bianco discloses that bone-marrow derived stromal progenitors give rise to only a defined subset of tissues, including all tissues that are part of the developing or post-natal skeleton (p. 118, bottom paragraph). Bianco further discloses that the use of the skeletal stem cells BMSCs are known to 
(p. 131, lines 6-8). Bianco further teaches that in vivo transplantation of skeletal stem cells results in a true organogenic process in which bone and bone marrow are formed (p. 129, bottom paragraph).
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Guan and Edwards by particularly using skeletal stem cells as taught by Bianco, in view of Bianco’s teaching that bone-marrow derived stromal progenitors only give rise to a defined subset of skeletal-related tissues in vivo (which would be beneficial to ensure only bone-related tissue forms at the implant site, as opposed to other kinds of tissue), Bianco's further teaching that skeletal stem cell-containing BMSCs have known bone regenerative properties that have been demonstrated in patients, and Bianco’s further teaching that in vivo transplantation of skeletal stem cells results in a true organogenic process in which bone and bone marrow are formed. 
Newly added claim 39 is newly rejected under 35 U.S.C. 103 as being unpatentable over Guan and Edwards as applied to claim 32 above, and further in view of Sopyan.
Regarding claim 39, as described above, Guan and Edwards teach the method of claim 32, on which claim 39 depends. Guan and Edwards do not teach wherein the method further comprises administering one of the agents recited in claim 39. 
Sopyan teaches that the high surface area of porous hydroxyapatite ceramics leads to excellent osteoconductivity and resorbability providing fast bone ingrowth (abstract). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the method of Guan and Edwards by further administering porous hydroxyapatite as taught by Sopyan, to take advantage of the excellent osteoconductivity and resorbability of the material providing fast bone ingrowth as taught by Sopyan. 
Newly added claim 40 is newly rejected under 35 U.S.C. 103 as being unpatentable over Guan and Edwards as applied to claim 32 above, and further in view of Ingham.
Regarding claim 40, as described above, Guan and Edwards teach the method of claim 32, on which claim 40 depends. Guan and Edwards do not teach the administration of an additional bioactive bone agent comprising one or more of the listed classes of compound. 
Ingham teaches supplementing administration of hedgehog proteins for treating deficiencies in skeletal tissue with additional administration of bone growth factors such as TGF-Beta (Column 57, lines 49-66), where the deficiencies of skeletal tissue may include deficiency resulting from fracture (Column 55, lines 41-47). Column 20, lines 24-26, further discloses TGF-Beta is a polypeptide; as a bone growth factor and a polypeptide, it would be recognized by one skilled in the art that TGF-Beta is a "peptide growth factor."
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the diabetic bone repair enhancement method of Guan and Edwards by additional administration of peptide bone growth factors alongside hedgehog as taught by Ingham, in order to further enhance bone growth and repair. 
Response to Arguments
Applicant's arguments filed 16 April 2021 have been fully considered but they are not persuasive. 
Applicant begins by summarizing inventors’ work and findings of specific hedgehog signaling deficiency in the skeletal stem cell niche of diabetic patients, and states that applicants submit that the cited combination of art does not teach or suggest with any reasonable expectation of success a method of correcting the specific hedgehog signaling deficiency in the skeletal stem cell niche of diabetic patients, in a way that restores to normal the injury-induced expansion and osteogenic potential of skeletal stem cells at a site of bone injury or orthopedic implant. Applicant argues that the fact that a not involved in bone growth in the stem cell niche. Applicant continues by highlighting alleged deficiencies in the art cited with regard to teaching these limitations. 
Examiner will address specific points raised with regard to individual pieces of art below, but would like to begin by responding to applicant’s general argument that the specific features of correcting specific hedgehog signaling deficiency in the skeletal stem cell niche of diabetic patients, in a way that restores to normal the injury-induced expansion and osteogenic potential of skeletal stem cells at a site of bone injury or orthopedic implant, are not taught or suggested by the art. Examiner responds that as discussed in the rejection above, the claims read on the obvious process of enhancing diabetic bone repair with sonic hedgehog and Indian hedgehog, and the additional claimed features identified by applicant are either inherent in the population treated by the method or would naturally flow from treating the same population as in the instant application, with the same compositions, in the same way, to reach the same ultimate effect of improved bone healing. Regarding the applicant’s argument of unexpected results, the absence of other results which might be expected for other bone growth proteins does not make it surprising that hedgehog protein, the relevance of which to diabetic bone is taught by Guan, continues to be relevant in an in vivo diabetes model. 
Summaries of applicant’s arguments with regard to individual references, as well as responses to these arguments, are presented below. 
Crabtree 
Applicant states that the experimental basis for the Crabtree document is a transgenic animal with a constitutively active NFATc gene (a transcription factor active in T cells), and further states this model is completely divorced from any relevant findings with respect to diabetes, hedgehog signaling, or the skeletal stem cell niche.
Examiner responds that these arguments are moot, as Crabtree is no longer relied upon in the current rejection. 
Guan
Applicant argues that the highly artificial conditions utilized by Guan do not provide for an accurate prediction of actual in vivo efficacy. Applicant states that the bone marrow stromal cells used were cultured in the presence of fetal bovine serum, and were initialized by selecting adherent cells from bone marrow cells on a plastic surface in vitro. Applicant states that there is decreased expression of osteogenesis-related genes in these cells, in the high-glucose cultures, and states that a decreased level of Shh protein is seen. Applicant states that these are not the results that would be obtained from in vivo analysis of the skeletal stem cell niche. Applicant states that they do not observe a down regulation of BMP, Shh, PTCH1, or Runx2 in multiple animal models for diabetes as well as human diabetic tissue, such that the in vitro model does not reflect the physiologically relevant condition. Applicant states that the methods disclosed in Guan do not generate (even in vitro) skeletal stem cells, and do not generate a skeletal stem cell niche, lack a response to injury, and use highly artificial conditions that alter mesenchymal stem cell differentiation in a non-physiological manner.
Examiner responds that there would still have been a reasonable expectation of success in treating with the method taught by Guan and secondary references. 
MPEP 2143.02(I) states:
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of '[c]onclusive proof of efficacy' for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367-68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).

In the case of BMSCs, in vitro experiments with high glucose have corroborated results on bone growth observed in vivo, suggesting one of ordinary skill in the art would have concluded with a reasonable expectation of success that in vitro results could be translated to in vivo studies. For example, Keats et al in “Switch from Canonical to Noncanonical Wnt Signaling Mediates High Glucose-Induced Adipogenesis”; Cells 2014;32:1649–1660 (newly cited; hereafter Keats) discloses that they have demonstrated that high levels of glucose, similar to levels seen in diabetes, cause dysfunction in MPCs, skewing their lineage towards adipocyte lineage and impairing their ability to become osteoblasts and chondrocytes (p. 1649, paragraph bridging 1st and 2nd columns; MPC given as synonym for bone marrow mesenchymal progenitor cells, mesenchymal stem cells, and marrow stromal cells, i.e., BMSCs or MSCs, in 1st sentence of introduction), which mirrors results of bone loss and increased marrow adiposity observed in the diabetic phenotype (p. 1658, 1st paragraph of “Conclusion”). This prior study (Keats and Khan, “Unique Responses of Stem Cell-Derived Vascular Endothelial and Mesenchymal Cells to High Levels of Glucose”, PLoS ONE 7(6): e38752 [newly cited; hereafter Keats 2012]) involved MPCs grown in media with FBS (fetal bovine serum) media (p. 2, 2nd column, section “cell growth media), indicating results produced in this cell system can be predictive of in vivo effects. Examiner submits that the differing results observed by applicant for their specifically isolated skeletal stem cells do not result from deficiencies in Guan’s model, but rather in differences in cell behavior which would be a natural consequence of Guan studying a different bone cell population than the skeletal stem cell system studied by applicant, as acknowledged by Applicant (arguments of 16 April 2021, p. 10, 2nd paragraph from bottom: “the methods disclosed in Guan do not generate… skeletal stem cells”). Differences between the cells studied notwithstanding, Guan’s results in combination with the secondary references still teach a method of diabetic bone treatment that meets the limitations of the claims, as described in the rejections above. Examiner further responds that the additional teachings of additional references 
Applicant states that adherence to plastic is known to provide for a heterogenous mixture of mesenchymal cells, that the addition of fetal bovine serum commonly used in culture media is questionable because the components and growth factors used are not well characterized.
Regarding the heterogenous nature of the cells, examiner responds that as the cells obtained were all obtained originally from bone marrow, the results continue to be relevant for bone-related studies even if they are not from a single clonal line, as all lineages present derive from cells that would be present in bone tissue. Regarding the presence of fetal bovine serum, as described above, a fetal bovine serum (FBS) containing in vitro model was able to recapitulate in vivo bone effects observed in diabetes, giving a reasonable expectation of success in transferring these in vitro results to an in vivo model. Examiner further notes that the in vitro aspects of applicant’s own work involved fetal bovine serum (paragraph 129 of instant specification).
Applicant cites to Drela, noting that MSCs have the problem of uncontrolled differentiation into unwanted lineage, or potentially the total loss of differentiation potential at all, due to the fact that the general population of multipotent MSCs may differ depending on stem cell niche.
Examiner responds that the fact that MSCs can differentiate into different lineages is not a drawback to their in vivo applicability, because as described above regarding Keats and Keats 2012, the ability of these cells to differentiate into adipocytes or osteoblasts allows them to recapitulate in vivo features of diabetic bone. Examiner further responds that the total loss of differentiation is not relevant to the present studies, as this loss of potential was not observed in the Guan reference, where recombinant Shh was found to promote osteogenic differentiation (abstract).  

Examiner responds that in view of the above discussion, though all models are in some sense simplified or abstracted, one of ordinary skill in the art would still have had a reasonable expectation of success in adapting the in vitro Guan model to in vivo treatment in view of the secondary references, and in vitro MSCs have reproduced in vivo observations about diabetic bone (see Keats and Keats 2012 discussion, above).  
Applicant states it is difficult to interpret the effect of high glucose media on mesenchymal stem cells in view of the heterogenous cell population and variables introduced by in vitro culture, and that there is evidence these culture conditions could lead to increased differentiation of MSC to adipocytic lineage.
Examiner responds that the fact that MSCs can differentiate into different lineages is not a drawback to their in vivo applicability, because as described above regarding Keats and Keats 2012, the ability of these cells to differentiate into adipocytes or osteoblasts allows them to recapitulate in vivo features of diabetic bone. 
Applicant alleges that Guan’s results provide an in vitro artifact of MSC differentiation under highly artificial culture conditions. Applicant notes that though they have generally focused on in vivo data, they have seen different results in vitro using purified skeletal stem cell and progenitor cells, in which high glucose alone did not show reduced Ihh expression.
Examiner responds that as discussed above, high glucose BMSC models have recapitulated results observed in vivo, and one of ordinary skill in the art would still have had a reasonable expectation of success in treating in vivo based on these results as well as the secondary teachings demonstrating in vivo efficacy of hedgehog proteins in enhancing bone repair. Examiner submits that the differing results observed by applicant for their specifically isolated skeletal stem cells do not result 
Applicant concludes that the in vivo findings are not represented by the culture conditions reported by Guan, and one of ordinary skill in the art would not have had a reasonable expectation of success in treating based on the combination of primary and secondary references.  
Examiner responds that in view of the above responses to arguments, one of ordinary skill in the art would have had a reasonable expectation of success in treating based on the combination of primary and secondary references.
Shimoyama
Applicant states that Shimoyama does not remedy the deficiencies in Crabtree and Guan. Applicant further states that the present claims are drawn to a specific defect in the skeletal stem cell niche in diabetic individuals, for bone healing in response to injury. Applicant recites other bone growth factors known in the art not shown in the instant specification to have these specific findings for this specific condition of diabetes.
Examiner responds that Crabtree is no longer relied upon, and the alleged deficiencies in Guan have been addressed above. Furthermore, it is Guan, not Shimoyama, which is relied upon to provide rationale for treatment of diabetic populations. Regarding other bone growth factors, the absence of other results which might be expected for other bone growth proteins does not make it surprising that hedgehog protein, the relevance of which to diabetic bone growth is taught by Guan, continues to be relevant in an in vivo diabetes model. 
Dalton

Examiner responds that Dalton is not relied upon alone, but rather in combination with Guan and secondary references. Dalton teaches high glucose levels in type II diabetic patients, which in combination with the teachings of Guan and secondary references motivates treatment of type II diabetic patients with the claimed method, as addressed in the rejection above. 
DiCosmo
Applicant states that the inclusion of DiCosmo does not remedy the deficiencies alleged above.
Examiner responds that the alleged deficiencies above have been addressed in the responses above
Kelly
Applicant states that Kelly does not remedy the deficiencies of the primary references alleged above. 
Examiner responds that the argument with respect to Kelly is moot, as Kelly is no longer relied upon in this rejection. Furthermore, the alleged deficiencies have been addressed above.
Ingham
Applicant states that the inclusion of Ingham does not remedy the deficiencies of the primary references.
Examiner responds that the alleged deficiencies of the primary references have been addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./               Examiner, Art Unit 1647                                                                                                                                                                                         
/Adam Weidner/              Primary Examiner, Art Unit 1649